PER CURIAM.
This is an appeal by the plaintiff, PIou-daille-Duval Company, Inc., from a final judgment entered pursuant to the trial court’s order granting motion to dismiss with prejudice plaintiff’s complaint by de*467fendants, Martin Development Company of Cocoa Beach, Inc. and Employers’ Liability Assurance Corporation, Ltd.
The facts in this case and the issues raised on appeal are exactly the same as in the case of Newton v. Martin, 193 So.2d 464, decided by this court on December 29, 1966, in which we affirmed the judgment of the trial court.
Affirmed.
ANDREWS, Acting C. J., and ALLEN, WILLIAM P., and KANNER (Ret.), Associate Judges, concur.